.
                                                                                                                           441
                                                     ,...,‘....
                                                 ;y *p.
                                                          Et,.:
                                                  0‘.,..
                                                     ..._
                                                        ::,.:;”
         OFFICE          OF THE               ATTORNEY          GENERAL               OF TEXAS
                                                 AUSTIN




    iionorablo  Oeo. H. Sheppard
    COmptrOller   OS Pub110 AooOuntr
    Austin,     Texar

    Dear Kr. Sheppard:




           We roknowledge rao                                                        qurrt  ror an oplnlon
    upon the above oaptioned                                                         pinion  nquemt    in             as
    r0110wa:

                                                                                ular    stmrlon of
                                                                        grants to the
                                                                        20 yoarr all
                                                               ea iOr General Fund pur-
                                                                  road dirtriota llor.
                                                                ; donated and granted.
                                                               meport 18 mado rubjoot
                                                               o the Brazo8 River Con-
                                                               n Diatriot under the
                                                               8, dot8 or the Fir&
                                                               th i.e(;islatclre.


                             omd uciderthe provisiora of CheFter
                           of ta i:irst zalled jesaion of tilej,t;l
              Legislature,    6XCbst t3 thb 0Xt6Et  6UCh  6 COUlty
              did not re&t ;iDri:than the 56x.i5u71    authorized.
              Tiizrehas beer:no proratlor,made a6 to the a;ioY.t
              each coiuityshould pay to comply with t;lepr3-
              viaiom of Chapter 368 abore mentioned.
                        n;;ince:iOU66             iJill408 donate8 and grants the
              mneys           collected          for      ;eneral           %3V6nU6          jUr;,O666           in
              t..e    ,-and      district.3            ib3V5        cis?::tiOl.ed,      t0       td      Cit;’
              Of :~ree~ort, tx G;iesti3;1urises 8.5 to v;xtLer it
              1.qnb;cessary to ColiGct arizCiOLbJLitall rroA2
                                                                      -.   442



&ion,Ceo.      ii.   bheppard,   wee   2



       Brazorla County for the purpom of maltting     to t&a
       Brazoa River Conaarration   end ReolaiaatlonDirtriot,
       Since there   would bo sufficient ~oneg in the other
       LliEU SbUtieS   to aeet the maximum mount authorized
       under tileprOViSIOn@ of Chapter 366 above aentloned.
            *Road dlatrlota 8, 9 and 23 in Brazorla County
       oovor only a anal1 portion of the antlre area of
       i3rSzorlaCounty.     Ii Brazorla County la still m-
       qulrad to pay its pro rata part of the donation to
       Brazoa River Conaervatlon and Raolmmtion Dlatriot,
       then should the marlaum be takan tropl the taxes
       oolluotod from the areS of arazorla county not
       included in the road di6triOtS above mentlored,
       before maki.n(:  any deduction from the taxes oolleoted
       from Said Alatriota?~
        Chaptrr 368, First Called Soarion     of the &th Leglalature
cede a donetlon to the Brazoa River      Conaervatlon and Raolamatlon
Dirtriot for a period of twenty years of the state ad valorem
taxes in ten oountlaa, one of uhloh ia Brazorla County,      axproaaly
llmlting thu mount thereoi to .$309,000.00in any onr pa&r, and
limiting tha amount OfState taxes donated, as to 6aOh county, to
the amount of state taxes which would bu ooueoted baaed upon
the 1934 aaaeaa6d valuatlona. said Aot further authorized the
issuance or nefiotiable bonds, leoured by a pledgo of the sum
donated iron the oolleotion OS ad valorem taxes. ;ieunderstand
that 1uoh bonds were issued 6nd at least a portion OS same are
now outstanding.
       ilouaeaill ho. 408, Regular   ~aaalon  of the 49th Legiala-
ture donate4 to the City of Ereeport    for a period of twenty years
all the State ad valorssitaxes collected from road diatriot6 i;O8.
8, 9 and 23 iE Brazorltl County *not heretofore dokoted aiid
granted”. sec. 2 of said Act reads ~6 fOiiOW6:
            ";itthe end Of ea& aIOEthtko ?aX .'.SSUSSOr-
       Collector or .irazoriaCoiu.ty,Oii fnma to ba fur-
       nished b;i tLe ioqtrollzr Of L ubiio ~ocO’Ut.fi
       (hereinertur referra& to 36 tho Col~ptrollLr,,siiall
       .mke a report u,ndi;roeti, t3 s&id %L;ltrOlldT, SAOW-
       ing the aunt, of ad velorez taxi-6 collacred by hirr,
       for the State Gerieralwa     upon property,     real   and
       perronal (including rol.lioeatook belowing          to rail-
                         within 66id roSd dlatrlcta in aald
               and aocoiupeny the 66m with a S&~riZod
       state;:lint        full CiS$OSitiOL Of 011 such ,tot6
                  6;~;3winC
                                                                        4




        taxes oolleoted.    Tne said Assessor-Colleotor aim11
        pay over to the Treasurer of the towu of Freeport
        all moneys oolleoted by hip, under the provlalona of
        this Aot, over and abov6 that    hbmtofore donated and
        g r a nted,
                  lxoept auoh amounts  as are allowed by law for
        aaaeaaln~  Snd oolleotlnC:the aamu, and shall forward
       to the Comptroller a duplloate oopy of the reoelpt
        for auoh monoga given to him by the Treasurer of the
       town of Fresport. It la expressly provided, howevar,
       that no remittance shall be made by the Aaaesaor-
       Colleotor of tkazorla County on aooount of tax68
       oollootsd from said road districts to the ;ieolamntion
       Dlatrlot or the town of Frsaport for a 1:l.ven   year
       UIdeSS 6Ed Until SUCh A66666Or-COlkctor Shall have
       been notified in writing by the Coisptrollerof PUblio
       AOtOUlltS thet the amount or money due it on aooount
       of taxoa for    auoh year shall have bean remitted to
       the Brator River Oonaervatlon and Rmolamatlon Dla-
       trlot undrr the provisions of Chapter 368, Aota or
       the First Called Sbaaion of the Forty-fourth Legla-
       laturei it baing the intention of this Aot that
       after the requirements under said Aot of the Forty-
       fourth Le@slature shall have been set for auoh year
       a11 money realized from the State ad valorem tax
       levied for general purposes in said road dlstricte
       in said County shell, on 6qust let, after remIttine
       any balanoe then due said reobmatiou      diatrlot, be
       rumltted   to the town of Freeport, Texas, for the
       uaoa proaoribad in this Act.*

        As we understand your inquiry,    you desire our oyi~~ior; as
to whether the Tax ~aae6aor-Colleotor of 3razoria Zounty ~8~1
lewfully hold the State 6d vtilsre:;   t6xc6 collecrt2 fro;.;zid
Biatricts i;OS. 8, 5 and 23, until euoh the as tk Co:2L;rrollar
shall n0tirg  hti t:.attkb keolasstion 31:trict    has tiitkr re-
ceived tha ;E~x~!&Iaxout ~if .jG~,O~~.oo from tiie ten CO‘ULtieB,
or reoeived from LrtizorihCOuity til&riaXiATLLTl Of ,tC:i: tSXE6
      y,ould 36 CollJctti, 3irSfZU;O:; thr!153k CbSLSSl2Z
i,.iiCs                                                     SZliC-
                       “--+e:.i
tions, (wnich vie lil:CbAl.   fro:iL; sc:i2dAlaci’,T,ic.;iz
                                                          to jzur
li;ttara;JOult6 f(j t:ic;
                        6LL.Of Tc2,c$L.09), e;.< t .2.1;a>- to tile
iltj of iree>ort 6ucP .: tcte ad vslore::. talcs c~lltiC:LciLr;l;.
said di6triot6,
       The only que6tIoE.for us to decide 16 Wh6thir or UOt
t!leprovi6ion6 in sec. 2 above quoted, allos'ir,~
                                                t.iC,f6XAS6~6S~P
                                                                     444



iion.Gee. ii,Lheppard,   pc,s 4


Colleotor not to tnaka Rrsplittanoa. , , on acoount of taxer
OOll8Ct~d from aaid road dlatrlota to tba iieClamtlOA DlatrlCt
Or th8 tOWn OS Freeport for l given year* until the zeolama-
tiOA     Dlatriot haa reoeirod iron the Tar Colleotora rrom   the
balanoe     or Bracorla  County and the other nine oountiaa either
tha maximum of $~09,000.00 or iroc#Brazorla County lta pro
rot8     part, baaed OA the 1934 VelUiItiOA, and then malt the
tax.8 oolleoted      from the thrro road dlatriota to the City of
Freeport,     impair8 tha obligation of the oontraot batwecn the
debtor8 and the holder8 of tha Raolamation Dlatriot Bond~a.

     It la aettled in Texas that when an Act of the atata
LeC;ialaturaauthorizer a bond laauc, and oretitaaor euthorlzea
thr orration of a oertain  rund for PayneAt of the bonda, luoh
~VJllaiOA Of thr Aot oAtor    into thr MAtraot    batV8.A $ho
debtor and holdara of tha bonda, 80 that it oannot bo npaalod
by aubasquant lo~lalatlon without the lubatitutlOA of loma-
thing of qua1 rSfioaoyi   nor OVA any aubaqpent     lagiblstion
ba upheld which her the efieot OS impairing    thr obligation OS
auoh oontraot. city 0r ~o~aar     Parr  'I.Iiaoling, 247 6. w.
818 (Sup. ct.)

     ;Iehare oarefully atudlrd the two Aota in ~ueation,  and
lneamoh 88 the Freeport Aot olsarly mates the donatlcui t!Iereln
dependent upon the Aeolar&tlon iIlatrlot~8reoelrtig the full
amount of taxer  donakd saoh and rrery gear, we oannot find
anything in the Praeport donation that would impair the obllga-
tiOA of tha oontraot  betWe@A the debtor mnd the bondholder.

     It la therefore our oplnlon that the Tax Aaaeaaor-Colleotor
oan lawfully hold the taxes oolleoted fro;uthe three rood Cla-
triot$ until such t,jzs08 the &iClbsitiOildistrict htie l%CeiVC:d
lta rull quota aa above ret forth, and then pc;l lo~~e to the
City of Praoport aa provided in aald Act. Lowever, the mour.ts
80 held, (or as much thereof aa la neoesaary) should be Psld to
t:,eheClanatiCn District in tileeve&t thtitCur&      sti: texcble
year, the ;:ecla:mtim 2lstrlct does not reoeivc  trle  i.GXicIU2
amount dofiatedit fro2 taxes collcctsd fro2 t.::L~ltIiCC of t>e
diatrlot.
.



                                                                445




          Ja trust that the above fully anawera your inquiry.
     /+
    .‘,                                Your8 very truly,

                                  ATTOdLY   G&AAL     OF TdAS




                                                    Aaalatant